Case: 17-60555       Document: 00514701572         Page: 1     Date Filed: 10/29/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                     No. 17-60555                            October 29, 2018
                                   Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
AZUCENA ELIZABETH GUILLEN-LARA; JESSIKA JULIANNE
MARAVILLA-GUILLEN; MANUEL ARMANDO MARAVILLA JURADO,
also known as Manolo,

                                                  Petitioners - Appellants

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                  Respondent - Appellee


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A206 891 795
                                BIA No. A206 891 796
                                BIA No. A206 891 797



Before BARKSDALE, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Azucena Elizabeth Guillen-Lara, Manuel Armando Maravilla Jurado,
and Jessika Julianne Maravilla-Guillen, natives and citizens of El Salvador,
and proceeding pro se, petition for review of a final order of the Board of


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 17-60555    Document: 00514701572    Page: 2   Date Filed: 10/29/2018


                                No. 17-60555

Immigration Appeals dismissing their appeal of an order of an immigration
judge denying their applications for asylum, withholding of removal, and
protection under the Convention Against Torture (CAT).
      Contrary to briefing rules, petitioners’ brief does not provide any
citations to the parts of the record on which they rely. See Fed. R. App. P.
28(a)(8)(A); 5th Cir. R. 28.2.2. Although pro se litigants enjoy the benefit of
liberal construction, Yang v. Holder, 664 F.3d 580, 589 (5th Cir. 2011), they
“must abide by the Federal Rules of Appellate Procedure”. United States v.
Wilkes, 20 F.3d 651, 653 (5th Cir. 1994).      Additionally, petitioners have
abandoned their asylum, withholding of removal, and CAT claims by offering
nothing more than conclusory assertions in support. See Garrido-Morato v.
Gonzales, 485 F.3d 319, 321 n.1 (5th Cir. 2007) (citation omitted); see also
Yohey v. Collins, 985 F.2d 222, 224–25 (5th Cir. 1993) (to preserve a claim on
appeal it must be adequately briefed).
      DENIED.




                                         2